MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     Oct 13 2015, 9:00 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lawrence D. Newman                                       Gregory F. Zoeller
Newman & Newman, P.C.                                    Attorney General of Indiana
Noblesville, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William Ray Neeb,                                        October 13, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         29A02-1503-CR-145
        v.                                               Appeal from the Hamilton
                                                         Superior Court
State of Indiana,                                        The Honorable Steven R. Nation,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         29D01-1408-F2-7027



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015       Page 1 of 10
                               Case Summary and Issues
[1]   Following a jury trial, William Neeb was convicted of Count I, dealing in

      methamphetamine weighing at least one gram but less than five grams, a Level

      4 felony; Count III, dealing in methamphetamine weighing at least five grams

      but less than ten grams, a Level 3 felony; and Count V, dealing in

      methamphetamine weighing at least ten grams, a Level 2 felony. He received a

      sentence of thirty years imprisonment. Neeb appeals his convictions of Count

      III and V and his sentence, raising two issues for our review: 1) whether the

      State presented sufficient evidence to overcome Neeb’s entrapment defense, and

      2) whether Neeb’s sentence is inappropriate in light of the nature of his offenses

      and character. Concluding there was sufficient evidence to sustain Neeb’s

      convictions and his sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   On July 23, 2014, Detective Elizabeth Hubbs of the Hamilton County Boone

      County Drug Task Force was investigating Neeb while working as an

      undercover officer. Detective Hubbs and Alesia, a confidential informant who

      had arranged a meeting with Neeb, traveled to Neeb’s trailer located in

      Noblesville. Detective Hubbs possessed a covert video camera, a digital

      recorder, and a microphone.


[3]   After Neeb and Detective Hubbs disagreed about the location of the deal, the

      trio agreed to meet at a nearby Speedway gas station. Detective Hubbs and


      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 2 of 10
      Neeb began discussing the price for 3.5 grams of methamphetamine. Neeb

      stated the price was $325.00 and confirmed Detective Hubbs was receiving a

      “first time buyer’s discount[.]” Transcript at 289. Alesia mentioned if they

      were satisfied with the methamphetamine then they would want more. Neeb

      indicated he could get more and that he was almost “always on[,]” signifying

      the pair could contact him at any time for more methamphetamine. Id. at 287.

      Ultimately, Detective Hubbs paid Neeb and took possession of the

      methamphetamine.


[4]   Four days later, Detective Hubbs texted Neeb to arrange another

      methamphetamine purchase. Neeb responded and stated he could obtain a

      quarter ounce of methamphetamine. On August 4, Detective Hubbs met Neeb

      at a Dollar General store in Noblesville. In exchange for $575.00, Neeb gave

      Detective Hubbs 6.6 grams of methamphetamine. Two days later, Neeb texted

      Detective Hubbs inquiring as to how the most recent batch of

      methamphetamine worked for her. They then arranged a third meeting. On

      August 14, the two met at the same Dollar General store. In exchange for

      $1,100.00, Neeb gave Detective Hubbs 12.81 grams of methamphetamine.

      Neeb was arrested several days later.


[5]   The State charged Neeb with Count I, Level 4 felony dealing in

      methamphetamine and Count II, Level 6 felony possession of

      methamphetamine for the July 23 transaction; Count III, Level 3 felony dealing

      in methamphetamine and Count IV, Level 5 felony possession of

      methamphetamine for the August 4 transaction; and Count V, Level 2 felony

      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 3 of 10
      dealing in methamphetamine and Count VI, Level 4 felony possession of

      methamphetamine for the August 14 transaction.


[6]   After being released on bond, Neeb called Alesia’s aunt, Charlene Thompson,

      and left a series of threatening voicemails:


              Charlene, you know who this is. Your niece has me looking at
              90 years in prison and if she doesn’t get me out of it and get me
              my truck back that I’ve worked hard for with my social security
              money, I’m rolling on you and Melinda. She’s got 24 hours or
              I’m calling the guy that I need to talk to. Capisce?
              ***
              Charlene, you know who this is. You know what’s going on,
              and so do I. And I’m dead serious about what I said. They want
              me to roll on somebody and you tell your little niece if she does
              not get me my truck back and does not get me out of trouble, all
              my charges dropped, because I was not messing with nobody but
              her. She called me, begging me, and look what I’ve done for
              you. This is all on a recording, yes, and I will roll on you and
              Melinda if she doesn’t get me my truck back and get me out of
              trouble. And I’ve already talked to Mike Howell about it. So get
              it done.
              ***
              Charlene, it’s 24 hours. I’m getting ready to call this guy and I’m
              going to fucking flip everybody if my truck ain’t in my driveway
              today.


      Tr. at 13. As a result, the trial court revoked Neeb’s bond.


[7]   At trial, the jury found Neeb guilty on all counts, and the trial court entered a

      judgment of conviction on Counts I, III, and V. The trial court sentenced Neeb

      to thirty years in the Department of Correction. This appeal ensued.


      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 4 of 10
                                 Discussion and Decision
                               I. Sufficiency of the Evidence
                                      A. Standard of Review
[8]   “We review a claim of entrapment using the same standard that applies to other

      challenges to the sufficiency of evidence.” Dockery v. State, 644 N.E.2d 573, 578

      (Ind. 1994). When reviewing the sufficiency of the evidence to support a

      conviction, a reviewing court shall consider only the probative evidence and

      reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144,

      146 (Ind. 2007). The court neither reweighs the evidence nor reassesses the

      credibility of witnesses. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005).

      Rather, the court must respect “the jury’s exclusive province to weigh

      conflicting evidence.” Id. (citation omitted). Therefore, the court should affirm

      the conviction unless “no reasonable fact-finder could find the elements of the

      crime proven beyond a reasonable doubt.” Drane, 867 N.E.2d at 146-47

      (citation omitted).


                                             B. Entrapment
[9]   Neeb contends the State failed to present sufficient evidence to overcome his

      defense of entrapment as to Counts III and V. Specifically, Neeb argues the

      amount of methamphetamine increased at the second and third transactions

      due to police inducement and he was not predisposed to deal in the amounts

      that created the bases for Counts III and V. At the outset, we note the jury was

      instructed on the entrapment defense, but nevertheless found Neeb guilty.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 5 of 10
[10]   Indiana law provides for the defense of entrapment as follows:


               (a) It is a defense that:
               (1) the prohibited conduct of the person was the product of a law
               enforcement officer, or his agent, using persuasion or other
               means likely to cause the person to engage in the conduct; and
               (2) the person was not predisposed to commit the offense.


               (b) Conduct merely affording a person an opportunity to commit
               the offense does not constitute entrapment.


       Ind. Code § 35-41-3-9. “There is thus no entrapment if the State shows either

       (1) there was no police inducement, or (2) the defendant was predisposed to

       commit the crime.” Griesemer v. State, 26 N.E.3d 606, 609 (Ind. 2015). The

       question of whether a defendant was predisposed to commit the crime is for the

       trier of fact. Dockery, 644 N.E.2d at 577.


[11]   The State presented sufficient evidence to show Neeb’s predisposition to deal in

       methamphetamine. Factors indicating a predisposition to sell drugs include:

       knowledge of drug prices; knowledge of drug sources and suppliers; use and

       understanding of terminology of the drug market; solicitation of future drug

       sales; and multiple sales to undercover officers. Riley v. State, 711 N.E.2d 489,

       494 (Ind. 1999). Here, Neeb sold Detective Hubbs methamphetamine on three

       separate occasions. Moreover, as evidenced by Neeb’s first interaction with

       Hubbs, Neeb was well-versed in drug jargon, possessed the capability of

       attaining more methamphetamine, had knowledge of methamphetamine

       pricing, and agreed to a “first-time buyer’s discount”:


       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 6 of 10
               [Neeb:] You get a bunch of crumbs and shit, I told this one
               mother fucker, I said, man, I don’t want no fucking Fruity
               Pebbles, you know, fuck that shit.
               [CI:] If [Hubbs] and her roommate like it and if I like it, then
               we’re going to want more of this . . . .
               [Neeb:] I can get it. I’m just saying, that’s all I’m saying.
               [Hubbs:] Are you always on then?
               [Neeb:] Pretty much.
               ***
               [Hubbs:] So here’s the deal. Do I get a first time buyer’s
               discount?
               [Neeb:] 325. You are. I’m telling you right now, they charge
               400 for this shit, an eight ball.
               [Hubbs:] Oh, they do.
               [Neeb:] I’m serious. Fuck, yeah. If you can get it somewhere
               cheaper than that, let me know. I’ll buy it all day long. As long
               as it’s chunks like that. I won’t buy no Fruity Pebbles.


       Tr. at 287, 289-90. Detective Hubbs testified Neeb’s reference to “Fruity

       Pebbles” was “talking about the quality of meth.” Id. at 297. At the second

       transaction, Neeb indicated that, because he feared both his neighbor’s

       wandering eyes and his girlfriend discovering his transactions, he “usually

       deliver[ed].” Id. at 306. Additionally, Neeb obtained, and dealt, an increasing

       amount of methamphetamine. Finally, we note that, prior to the third

       transaction, Neeb initiated contact with Detective Hubbs.


[12]   Neeb was a willing participant in the act of dealing in methamphetamine. See

       Turner v. State, 993 N.E.2d 640, 644 (Ind. Ct. App. 2013) (finding defendant’s

       ability to produce seven ounces of cocaine, familiarity with drug jargon, and

       solicitation of a future transaction was sufficient evidence of predisposition to


       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 7 of 10
       deal cocaine), trans. denied. Accordingly, the evidence presented at trial was

       sufficient for the jury to conclude Neeb was predisposed to commit the crime of

       dealing in methamphetamine and therefore rebut his defense of entrapment.


                            II. Inappropriateness of Sentence
                                         A. Standard of Review
[13]   Neeb also contends his sentence is inappropriate in light of the nature of the

       offenses and his character. A reviewing court possesses the authority to revise a

       defendant’s sentence “if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Ind. Appellate Rule 7(B). The burden is on

       the defendant to persuade the reviewing court the sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). “[S]entencing is

       principally a discretionary function in which the trial court’s judgment should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

       2008). It is not for the reviewing court “to achieve a perceived ‘correct’ result in

       each case,” but “[t]he principal role of appellate review should be to attempt to

       leaven the outliers.” Id. at 1225. Whether we regard a sentence as

       inappropriate turns on “the culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Id. at 1224.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 8 of 10
                                          B. Neeb’s Sentence
[14]   As to the nature of the offense, the advisory sentence is the starting point the

       legislature selected as an appropriate sentence for the crime committed.

       Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d
218. Neeb was convicted of three felonies for dealing in methamphetamine: a

       Level 4 (Count I), a Level 3 (Count III), and a Level 2 (Count V). A Level 4

       felony carries a sentencing range of two to twelve years, with an advisory

       sentence of six years, Ind. Code § 35-50-2-5.5; a Level 3 felony carries a

       sentencing range of three to sixteen years, with an advisory sentence of nine

       years, Ind. Code § 35-50-2-5(b); and a Level 2 felony carries a sentencing range

       of ten to thirty years, with an advisory sentence of seventeen and one-half years,

       Ind. Code § 35-50-2-4.5. Neeb received a twelve-year sentence on Count I, a

       sixteen-year sentence on Count III, and a thirty-year sentence on Count V, to be

       served concurrently.


[15]   Neeb argues his actions spanning a period of three weeks should “not lead a

       trial court to order Neeb to execute the maximum sentence that he received.”

       Brief of Appellant at 20. Yet, over this three-week period, Neeb easily obtained

       and sold an increasing amount of methamphetamine to Detective Hubbs—over

       twenty-two grams in total. Additionally, we note despite being found guilty on

       Counts I, III, and V, and being sentenced to the maximum on each count,

       Neeb’s sentence is to be served concurrently, despite the trial court having the

       discretion to order the sentence run consecutively.



       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 9 of 10
[16]   As to his character, Neeb fails to take responsibility for his actions. The pre-

       sentence investigation report noted Neeb feels he was set-up and, because he

       was only helping out Alesia, his dealings were limited to Detective Hubbs. We

       note, however, Alesia was involved only in the first transaction, and Neeb

       continued to sell methamphetamine to Detective Hubbs. Moreover, Neeb’s

       complete lack of remorse is evidenced by the threatening messages he left on

       Charlene Thompson’s voicemail. Finally, Neeb’s criminal history dates back to

       the early 1980s. Not including the convictions before us, Neeb has been

       convicted of four felonies stemming from battery and substance abuse charges

       and numerous other misdemeanors. Neeb has been placed on probation eleven

       times, and probation was revoked five of those times. Ultimately, Neeb

       demonstrates a disrespect for authority.


[17]   Given the nature of the offense, Neeb’s character, and his disrespect for

       authority, we are not persuaded Neeb’s sentence of thirty years in the

       Department of Correction is inappropriate.



                                               Conclusion
[18]   The State presented sufficient evidence to overcome Neeb’s entrapment

       defense, and his sentence is not inappropriate in light of the nature of his

       offenses or his character. Therefore, we affirm his convictions and sentence.


[19]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-CR-145 | October 13, 2015   Page 10 of 10